Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 22 September 1774
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Mon cher Maitre
A Paris ce 22e. 7bre. 1774
Votre lettre du 10e. août m’a penetré l’ame du plus delicieux sentiment, en me montrant de quelle façon la mienne du 28e juillet vous avoit affecté. C’est un nouvel aiguillon pour me presser d’executer mon projet d’un petit voyage à Londres; cependant ma grande affaire n’est point encore terminée, peutetre le sera t’elle sous huit jours, peutetre durera t’elle encore six semaines de plus, mais le denouement en est sûr desormais; et dès que j’en serai debarrassé j’aurois bientôt fait mon paquet pour partir et me rendre auprès de vous. M. Magalhaens m’a non seulement fait esperer que je vous trouverois encore en Angleterre, mais il m’a laissé entrevoir une lueur d’esperance que vous pourriez faire un tour à Paris cet hiver, plust à Dieu que nous eussions la satisfaction de vous y posseder encore une fois! Et en effet je ne doute pas que vous n’ayez pesé mûrement toutes les circonstances de votre presente situation; je ne suis pas à portée de tout combiner à cet égard, mais à vue de pays, voicy ce qui m’en semble. Votre depart pour l’Amerique dans ce moment de crise donneroit beau coup d’ombrage au gouvernement Britannique, et qui sait ce qu’ils ne seroient pas capables d’attenter? Votre sejour à Londres ne leur plait peutetre gueres davantage, et peut d’ailleurs vous exposer à de mauvaises humeurs d’une populace effrenée, qui s’emporte souvent et sait rarement pourquoi. Si le menu peuple en france est appellé brise-raison, en Angleterre il pourroit s’appeller brise-tout; avec le notre il n’y a rien à craindre, vis a vis du votre il n’y a point à rire. Venez donc, cher Ami, laisser passer l’orage, Sat Patriae, Priamoque datum.
Jamais la france n’a eté si tranquille, ni n’a paru mieux fondée dans ses esperances d’un heureux avenir. Notre nouveau Controlleur general, M. Turgot, avec des vertus et des lumieres, a la confiance du Roi et du public. Un arret du conseil dressé sur un moule bien different des precedens nous a donné (hier) la liberté la plus complete du commerce des bleds dans l’interieur du royaume, et annoncé la pleine et indefinie liberté de ce commerce, même a l’extérieur comme assez prochaine. La liberté de la presse est presque entièrement retablie, on n’en excepte que les matieres de religion, sur lesquelles il faut se taire, et laisser la superstition s’eteindre d’elle même.
Je me propose de porter aujourd’huy à la censure, un petit prospectus d’une suite de papiers plus ou moins nombreuse et frequente, sans assujetissement formel, sous le titre de: Le Correspondant de Philadelphie. Il ne vous sera pas difficile de deviner sur le titre seul que vous même avez fait mes premiers fonds pour cette entreprise et etes ma principale ressource pour la remplir. Si vous etiez icy pour l’acheminer et l’animer, je serois bien plus assuré du succès. J’y annonce une grande variete et une certaine abondance de nouveautés politiques et litteraires de l’Amerique, et specialement de Philadelphie, que je mets en parallele avec Paris, mais j’ai peur que vous ne trouviez le parallele un peu foible.

J’ai fait harceler inutilement jusqu’icy, M. Stanley, non seulement par M. Le Roi, mais encore par une de ses Cousines qui se flatte d’en venir à bout.
Ma femme et ses Amies ne sont pas moins impatientes que moi de vous embrasser, Monsieur et cher Ami. Soyez bien assuré qu’on ne sauroit etre plus parfaitement Votre tres fidèle et tres affectionné serviteur
Dubourg
mes respects s.v.p. a Mr. Pringle
